DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran et al (US 2002/0198470) (“Imran”) in view of Ben-David et al (US 2015/0057519) (“Ben-David”) and further in view of Lesho et al (US 4,844,076) (“Lesho”) as noted in Applicant IDS dated 2/04/2019 and further in view of Omidi et al (US 2016/0356811) (“Omidi”) and further in view of Lee et al (US 2013/0090567) (“Lee”).
Regarding Claim 1, while Imran teaches a device for sensing characteristics of a gastrointestinal tract of a mammal (Abstract, [0026], [0027], [0138]-[0139]), the device comprising:
A flexible substrate ([0138]-[0139], Fig. 15 elongate member 15 is flexible substrate);
the device comprising a sensing element disposed on a flexible substrate ([0027] diagnostic capsule may produce electrical signal, [0139] elongate member has sensing electrodes sensing activity of wall),
a polymer layer, disposed on the sensing element, to insulate electrodes ([0085], [0138] whole capsule 11 formed of polymer);

sensing element is a piezoelectric element.
Ben-David teaches a device for sensing deformation of a gastrointestinal tract of a mammal (Abstract), the device comprising: 
a piezoelectric unit to produce an electrical signal in response to the deformation of the gastrointestinal tract of the mammal (Abstract, [0012] stomach activity judged by sensors on stomach wall, [0016] where the sensors may be a piezoelectric electrode),
wherein the piezoelectric unit may comprise a set of piezoelectric elements ([0251], [0253])
wherein the sensors are made of a flexible material ([0249]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally include in the sensing capability of the elongate member of Imran, piezoelectric elements to measure expansion and/or contraction as taught by Ben-David to specify another characteristic of the lumen wall that may be measured and identifying an associated patient condition (Ben-David: gastroparesis).
Yet their combined efforts fail to teach
a biocompatible sealant, disposed on the polymer layer and the piezoelectric element on the flexible substrate, to protect the piezoelectric element from acid in the gastrointestinal tract.  
However Lesho teaches an ingestible system (Abstract) comprising a biocompatible sealant to protect electronic components (Col. 5, L. 16-25). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to protect the electronics of Tian by the biocompatible system of Lesho as this enables a time frame for system use where monitoring is not adversely affected by component degradation.

However Omidi teaches a biosensor using piezoelectric elements (Abstract, [0034]) and teaches that piezoelectric elements may be oriented electrically in series-parallel ([0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as Omidi’s teachings provides greater control over the electrical circuit of Ben-David in the system, such as by reducing variation in electrical output as further taught by Lee ([0034] “The piezo circuit may also provide impedance compensation to the piezoelectric membrane, such as a series/parallel combination used to control the signal level strength and frequency of interest that is input to the op amp. In one embodiment, the impedance compensation is used to minimize the variation of the piezoelectric element output.”).
Regarding Claim 2, Imran, Ben-David, Lesho, Omidi, and Lee teach the device of claim 1, wherein the flexible substrate is folded and encapsulated in a dissolvable capsule and configured to unfold in response to the dissolvable capsule dissolving (See Claim 1 Rejection, Imran Fig. 15 has elongate member folded and encapsulated and unfolded in Fig. 16 after portion of capsule dissolves).
Regarding Claim 3 Imran, Ben-David, Lesho, Omidi, and Lee teach the device of claim 2, and Ben-David further teaches wherein the dissolvable capsule is configured to be endoscopically inserted within the gastrointestinal tract of the mammal ([0265]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively insert the device of Imran with an endoscope as taught by Ben-David as a simple substitution of one form of placing a gastrointestinal measurer for another to set the device in the desired monitoring environment.


Claim(s) 1, 8, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Tian (US 2017/0194427) as noted in Applicant IDS dated 2/04/2019 and further in view of Lesho and further in view of Omidi and further in view of Lee.
Regarding Claim 1, while Ben-David teaches a device for sensing deformation of a gastrointestinal tract of a mammal (Abstract), the device comprising: 
a piezoelectric unit to produce an electrical signal in response to the deformation of the gastrointestinal tract of the mammal (Abstract, [0012] stomach activity judged by sensors on stomach wall, [0016] where the sensors may be a piezoelectric electrode),
wherein the piezoelectric unit may comprise a set of piezoelectric elements ([0251], [0253])
wherein the sensors are made of a flexible material ([0249]);
Ben-David fails to teach the device comprising:
a flexible substrate; 
a piezoelectric element, disposed on the flexible substrate, to produce an electrical signal in response to the deformation of the gastrointestinal tract of the mammal; 
a polymer layer, disposed on the piezoelectric element, to insulate electrodes of the piezoelectric element; and 
However Tian teaches a piezoelectric system (Abstract), the piezoelectric system envisioned for use in a subject-implanted system ([0090]) comprising:
a flexible substrate ([0014], [0064] flexible substrate 102); 
a piezoelectric element, disposed on the flexible substrate ([0075] piezoelectric element formed on substrate); 
a polymer layer, disposed on the piezoelectric element, to insulate electrodes of the piezoelectric element ([0081], [0082] polymer layer insulating piezoelectric element).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the piezoelectric system of Ben-David with the teachings of Tian as the application of a known technique for configuring a piezoelectric system for implantation into a subject body (Tian) to a known system using implanted piezoelectric systems (Ben-David) ready for improvement to yield predictable results of standardizing how the system may be built.
Yet their combined efforts fail to teach
a biocompatible sealant, disposed on the polymer layer and the piezoelectric element on the flexible substrate, to protect the piezoelectric element from acid in the gastrointestinal tract.  
However Lesho teaches an ingestible system (Abstract) comprising a biocompatible sealant to protect electronic components (Col. 5, L. 16-25). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to protect the electronics of Tian by the biocompatible system of Lesho as this enables a time frame for system use where monitoring is not adversely affected by component degradation.
Yet their combined efforts fail to teach the piezoelectric elements disposed as groups of piezoelectric elements, wherein piezoelectric elements within a group of piezoelectric elements are electrically connected in parallel and wherein the groups of piezoelectric elements are electrically connected in series.
However Omidi teaches a biosensor using piezoelectric elements (Abstract, [0034]) and teaches that piezoelectric elements may be oriented electrically in series-parallel ([0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as Omidi’s teachings provides greater control over the electrical circuit of Ben-David in the system, such as by reducing variation in electrical output as further taught by Lee ([0034] “The piezo circuit may also provide impedance compensation to the piezoelectric membrane, such as a series/parallel combination used to control the signal level strength and frequency of interest that is input to the op amp. In one embodiment, the impedance compensation is used to minimize the variation of the piezoelectric element output.”).
Regarding Claim 8, Ben-David, Tian, Lesho, Omidi, and Lee teach the device of claim 1, further comprising: a wireless transmitter, operably coupled to the piezoelectric element ([0024]), to transmit the electrical signal to a receiver outside of the mammal (Examiner recognizes this limitations as intended use).  

Regarding Claim 26, while Ben-David teaches a method (Abstract) comprising: 
sensing expansion and/or contraction of a lumen wall of a gastrointestinal tract of a mammal with a device disposed on the lumen wall (Abstract, [0012] stomach activity judged by sensors on stomach wall, [0016] where the sensors may be a piezoelectric electrode), wherein the sensors are made of a flexible material ([0249]), wherein the device may comprise a set of sensing elements ([0251], [0253]),
Ben-David fails to teach the device comprising: 
a flexible substrate; 
a piezoelectric element disposed on the flexible substrate; 
a layer of polymer disposed on the piezoelectric element; and 
a layer of sealant disposed on the layer of polymer.  
However Tian teaches a piezoelectric system (Abstract), the piezoelectric system envisioned for use in a subject-implanted system ([0090]) comprising:
a flexible substrate ([0014], [0064] flexible substrate 102); 
a piezoelectric element disposed on the flexible substrate ([0075] piezoelectric element formed on substrate); 
a layer of polymer disposed on the piezoelectric element ([0081], [0082] polymer layer insulating piezoelectric element).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the piezoelectric system of Ben-David with the teachings of Tian as the application of a known technique for configuring a piezoelectric system for implantation into a subject body (Tian) to a known system using implanted piezoelectric systems (Ben-David) ready for improvement to yield predictable results of standardizing how the system may be built.
Yet their combined efforts fail to teach
a layer of sealant disposed on the layer of polymer.  
However Lesho teaches an ingestible system (Abstract) comprising a biocompatible sealant to protect electronic components (Col. 5, L. 16-25). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to protect the electronics of Tian by the sealant of Lesho as this enables a time frame for system use where monitoring is not adversely affected by component degradation.
Yet their combined efforts fail to teach the piezoelectric elements disposed as groups of piezoelectric elements, wherein piezoelectric elements within a group of piezoelectric elements are electrically connected in parallel and wherein the groups of piezoelectric elements are electrically connected in series.
However Omidi teaches a biosensor using piezoelectric elements (Abstract, [0034]) and teaches that piezoelectric elements may be oriented electrically in series-parallel ([0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as Omidi’s teachings provides greater control over the electrical circuit of Ben-David in the system, such as by reducing variation in electrical output as further taught by Lee ([0034] “The piezo circuit may also provide impedance compensation to the piezoelectric membrane, such as a series/parallel combination used to control the signal level strength and frequency of interest that is input to the op amp. In one embodiment, the impedance compensation is used to minimize the variation of the piezoelectric element output.”).

Regarding Claim 27, while Ben-David teaches a method (Abstract) comprising: 
sensing filling of a lumen a gastrointestinal tract of a mammal with a device disposed on a wall of the lumen (Abstract, [0146]-[0150] stomach activity judged by sensors on stomach wall, [0155] mesh expanding framework for detecting Gastroparesis, [0156] where the sensors may be a piezoelectric electrode), wherein the sensors are made of a flexible material ([0249]), Ben-David fails to teach the device comprising:
a flexible substrate; 
a piezoelectric element disposed on the flexible substrate; 
a layer of polymer disposed on the piezoelectric element; and 
a layer of sealant disposed on the layer of polymer.  
However Tian teaches a piezoelectric system (Abstract), the piezoelectric system envisioned for use in a subject-implanted system ([0090]) comprising:
a flexible substrate ([0014], [0064] flexible substrate 102); 
a piezoelectric element disposed on the flexible substrate ([0075] piezoelectric element formed on substrate); 
a layer of polymer disposed on the piezoelectric element ([0081], [0082] polymer layer insulating piezoelectric element).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the piezoelectric system of Ben-David with the teachings of Tian as the application of a known technique for configuring a piezoelectric system for implantation into a subject body (Tian) to a known system using implanted piezoelectric systems (Ben-David) ready for improvement to yield predictable results of standardizing how the system may be built.
Yet their combined efforts fail to teach
a layer of sealant disposed on the layer of polymer.  
However Lesho teaches an ingestible system (Abstract) comprising a biocompatible sealant to protect electronic components (Col. 5, L. 16-25). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to protect the electronics of Tian by the sealant of Lesho as this enables a time frame for system use where monitoring is not adversely affected by component degradation.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Tian and further in view of Lesho and further in view of Omidi and further in view of Lee and further in view of Schecter (US 2008/0288013).
Regarding Claim 4, while Ben-David, Tian, Lesho, Omidi, and Lee teach the device of claim 1, their combined efforts fail to teach wherein the piezoelectric element comprises a biocompatible piezoelectric material.  
However Schecter teaches an implanted medical device (Abstract) wherein internal piezoelectric sensing elements ([0042]) are biocompatible ([0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the piezoelectric elements of Ben-David, Tian, Lesho, Omidi, and Lee as biocompatible so as to not cause an adverse reaction in the patient.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Tian and further in view of Lesho and further in view of Omidi and further in view of Lee and further in view of Maharbiz et al (US 2018/0085605) (“Maharbiz”).
Regarding Claim 5, while Ben-David, Tian, Lesho, Omidi, and Lee teach the device of claim 1, their combined efforts fail to teach wherein the biocompatible sealant comprises curable epoxy.  
However Maharbiz teaches an implanted medical device (Abstract) wherein a biocompatible sealant comprises curable epoxy ([0407] “The entire implant is encapsulated in a medical grade UV-curable epoxy to protect wirebonds and provide insulation”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the biocompatible sealant of Ben-David, Tian, Lesho, Omidi, and Lee to be curable epoxy as taught by Maharbiz as the application of a known technique to a known device ready for improvement to yield predictable results of consistently protected electronics by using curable epoxy.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Tian and further in view of Lesho and further in view of Omidi and further in view of Lee and further in view of Janik et al (US 2011/0077660) (“Janik”).
Regarding Claim 6, while Ben-David, Tian, Lesho, Omidi, and Lee teach the device of claim 1, wherein the biocompatible sealant has a thickness of about 100 nm to about 10 microns.  
However Janik teaches an implantable medical device (Abstract) comprising a biocompatible protective layer with a thickness of about 100 nm to about 10 microns ([0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the biocompatible sealant of Ben-David, Tian, Lesho, Omidi, and Lee with the thickness given by Janik as the application of a known technique to a known device ready for improvement to yield predictable results of standardized monitoring systems for data agreement.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Tian and further in view of Lesho and further in view of Omidi and further in view of Lee and further in view of Rogers et al (US 2012/0157804) (“Rogers”).
Regarding Claim 7, while Ben-David, Tian, Lesho, Omidi, and Lee teach the device of claim 1, their combined efforts fail to teach wherein the biocompatible sealant has a Young's modulus of about 0.01 GPa to about 5.0 GPa.  
However Rogers teaches an implantable medical device (Abstract) comprising a barrier layer ([0011]) wherein the barrier layer has a Young's modulus of about 0.01 GPa to about 5.0 GPa ([0021]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the biocompatible sealant of Ben-David, Tian, Lesho, Omidi, and Lee with the Young’s modulus of Rogers as the application of a known technique to a known device ready for improvement to yield predictable results of standardized monitoring systems for data agreement.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Tian and further in view of Lesho and further in view of Omidi and further in view of Lee and further in view of Diana et al (US 2016/0235569) (“Diana”).
Regarding Claim 9, while Ben-David, Tian, Lesho, Omidi, and Lee teach the device of claim 8, wherein the piezoelectric element is configured to power the wireless transmitter with energy harvested from the gastrointestinal tract.  
However Diana teaches an implantable medical device (Abstract) wherein piezoelectric elements may be configured to power the system components with energy harvested from the gastrointestinal tract ([0081]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further use the piezoelectric elements of Ben-David, Tian, Lesho, Omidi, and Lee to harvest energy as taught by Maharbiz as a way to reduce the need for reliance on a set battery component.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Ben-David and further in view of Lesho and further in view of Schecter.
Regarding Claim 10, while Imran teaches a device for producing an electrical signal in response to characteristics of a gastrointestinal tract of a mammal (Abstract, [0026], [0027], [0138]-[0139] elongate member is device), the device comprising: 
at least one electrode to produce the electrical signal in response to the lumen wall of the gastrointestinal tract of the mammal ([0027] diagnostic capsule may produce electrical signal, [0139] elongate member has sensing electrodes sensing activity of wall);
a polymer, encapsulating the at least electrode, to insulate components attached to the at least one electrode ([0085], [0138] whole capsule 11 formed of polymer);
wherein the device is folded and encapsulated in a dissolvable capsule and configured to unfold when the dissolvable capsule dissolves (Fig. 15, [0138]-[0139] elongate member is folded and encapsulated in part of dissolvable capsule and unfolds to perform sensing or stimulating).  
Imran fails to teach the electrical signal being from a biocompatible piezoelectric element producing a signal due to expansion and/or contraction of the lumen wall.
However Ben-David teaches a device for producing an electrical signal in response to expansion and/or contraction of a lumen wall of a gastrointestinal tract of a mammal (Abstract), the device comprising: 
at least one piezoelectric element to produce the electrical signal in response to the expansion and/or contraction of the lumen wall of the gastrointestinal tract of the mammal (Abstract, [0146]-[0150] stomach activity judged by sensors on stomach wall, [0155] mesh expanding framework for detecting Gastroparesis, [0156] where the sensors may be a piezoelectric electrode)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally include in the sensing capability of the elongate member of Imran, piezoelectric elements to measure expansion and/or contraction as taught by Ben-David to specify another characteristic of the lumen wall that may be measured and identifying an associated patient condition (Ben-David: gastroparesis).
Yet their combined efforts fail to teach a biocompatible sealant, disposed on the polymer, to protect the at least one biocompatible piezoelectric element and the polymer from acid in the gastrointestinal tract.
However Lesho teaches an ingestible system (Abstract) comprising a biocompatible sealant to protect electronic components (Col. 5, L. 16-25). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to protect the electronics of Imran and Ben-David by the biocompatible system of Lesho as this enables a longer time frame for system use where monitoring is not adversely affected by component degradation.
Yet their combined efforts fail to teach
the at least one piezoelectric element is biocompatible.
However Schecter teaches an implanted medical device (Abstract) wherein internal piezoelectric sensing elements ([0042]) are biocompatible ([0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the piezoelectric elements of Ben-David and Lesho as biocompatible so as to not cause an adverse reaction in the patient.
Regarding Claim 14, Imran, Ben-David, Lesho, and Schecter teach the device of claim 10, wherein the device is configured to measure at least 10,000 expansions and/or contractions of the lumen wall (See Claim 10 Rejection¸ biocompatibility is recognized as the configuration to enables this many measurements).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Ben-David and further in view of Lesho and further in view of Schecter and further in view of and further in view of Litvack et al (US 2004/0142014) (“Litvack”).
Regarding Claim 11, while Imran, Ben-David, Lesho, and Schecter teach the device of claim 10, their combined efforts fail to teach wherein the biocompatible sealant is configured to protect the at least one biocompatible piezoelectric element and the polymer from acid in the gastrointestinal tract for at least 48 hours.  
However Litvack teaches an internal medical device (Abstract) wherein a protective layer does not begin degrading until after about 24-48 hours ([0069]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the sealant of Imran, Ben-David, Lesho, and Schecter to protect for at least 48 hours as taught by Litvack so as to create a monitoring period in which data can be confidently assumed to be accurate.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Ben-David and further in view of Lesho and further in view of Schecter and further in view of Janik.
Regarding Claim 12, while Imran, Ben-David, Lesho, and Schecter teach the device of claim 10, their combined efforts fail to teach wherein the biocompatible sealant has a thickness of about 100 nm to about 10 microns.  
However Janik teaches an implantable medical device (Abstract) comprising a biocompatible protective layer with a thickness of about 100 nm to about 10 microns ([0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the biocompatible sealant of Imran, Ben-David, Lesho, and Schecter with the thickness given by Janik as the application of a known technique to a known device ready for improvement to yield predictable results of standardized monitoring systems for data agreement.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Ben-David and further in view of Lesho and further in view of Schecter and further in view of and further in view of Rogers.
Regarding Claim 13, while Imran, Ben-David, Lesho, and Schecter teach the device of claim 10, their combined efforts fail to teach wherein the biocompatible sealant has a Young's modulus of about 0.01 GPa to about 5.0 GPa.  
However Rogers teaches an implantable medical device (Abstract) comprising a barrier layer ([0011]) wherein the barrier layer has a Young's modulus of about 0.01 GPa to about 5.0 GPa ([0021]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the biocompatible sealant of Imran, Ben-David, Lesho, and Schecter with the Young’s modulus of Rogers as the application of a known technique to a known device ready for improvement to yield predictable results of standardized monitoring systems for data agreement.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Ben-David.
Regarding Claim 15, while Imran teaches a method (Abstract, [0026], [0027], [0138]-[0139]) comprising:
Inserting a device into the gastrointestinal tract of a mammal, the device comprising a sensing element disposed on a flexible substrate ([0027] diagnostic capsule may produce electrical signal, [0139] elongate member has sensing electrodes sensing activity of wall, [0139] elongate member acts as flexible substrate with electrodes/sensing elements disposed thereon, the system passing through the gastrointestinal tract), the flexible substrate being folded and encapsulated in a dissolvable capsule ([0138], [0139], Fig. 15 shows the flexible substrate 15 folded within the dissolvable capsule); and
Allowing the dissolvable capsule to dissolve within the gastrointestinal tract so as to cause the flexible substrate to unfold within the gastrointestinal tract, the flexible substrate touching the lumen wall of the gastrointestinal tract (Fig. 16 flexible substrate unfolds within the gastrointestinal tract, [0138]-[0139] “Electrodes 16a-c may be selected in a number of combinations to form electrode pairs to deliver stimulation to the intestinal wall (or alternatively to sense electrical activity of the intestinal wall).”).
Imran fails to teach the sensing element is a piezoelectric element; and
The substrate settling on the lumen wall of the gastrointestinal tract.
However Ben-David teaches a device for producing an electrical signal in response to expansion and/or contraction of a lumen wall of a gastrointestinal tract of a mammal (Abstract), the device comprising: 
at least one piezoelectric element to produce the electrical signal in response to the expansion and/or contraction of the lumen wall of the gastrointestinal tract of the mammal (Abstract, [0146]-[0150] stomach activity judged by sensors on stomach wall, [0155] mesh expanding framework for detecting Gastroparesis, [0156] where the sensors may be a piezoelectric electrode) by electrodes that have settled on the wall in the form of a mesh.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally include in the sensing capability of the elongate member of Imran, piezoelectric elements to measure expansion and/or contraction as taught by Ben-David to specify another characteristic of the lumen wall that may be measured and identifying an associated patient condition (Ben-David: gastroparesis).
Regarding Claim 16, Imran and Ben-David teach the method of claim 15, and Ben-David further teaches wherein inserting the device comprising endoscopically inserting the device into the gastrointestinal tract of a mammal ([0265]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively insert the device of Imran with an endoscope as taught by Ben-David as a simple substitution of one form of placing a gastrointestinal measurer for another to set the device in the desired monitoring environment.

Claim(s) 17-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Ben-David and further in view of Litvack.
Regarding Claim 17, while Imran and Ben-David teach the method of claim 15, their combined efforts fail to teach the method further comprising: sensing deformation of the lumen wall of the gastrointestinal tract with the device for about 12 hours to about 48 hours.  
However Litvack teaches an internal medical device (Abstract) wherein a protective layer does not begin degrading until after about 24-48 hours ([0069]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the system of Imran and Ben-David to protect for at least 48 hours as taught by Litvack so the deformation sensing may be measured for this time period as this creates a monitoring period in which data can be confidently assumed to be accurate.
Regarding Claim 18, while Imran and Ben-David teach the method of claim 15, their combined efforts fail to teach the method further comprising: sensing deformation of the lumen wall of the gastrointestinal tract with the device for at least about 48 hours.
However Litvack teaches an internal medical device (Abstract) wherein a protective layer does not begin degrading until after about 24-48 hours ([0069]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the system of Imran and Ben-David to protect for at least 48 hours as taught by Litvack so the deformation sensing may be measured for this time period as this creates a monitoring period in which data can be confidently assumed to be accurate.
Regarding Claim 19, while Imran and Ben-David teach the method of claim 15, their combined efforts fail to teach the method further comprising: sensing deformation of the lumen wall of the gastrointestinal tract with the device for at least about 36 hours.  
However Litvack teaches an internal medical device (Abstract) wherein a protective layer does not begin degrading until after about 24-48 hours ([0069]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the system of Imran and Ben-David to protect for at least 48 hours as taught by Litvack so the deformation sensing may be measured for this time period as this creates a monitoring period in which data can be confidently assumed to be accurate.
Regarding Claim 20, while Imran and Ben-David teach the method of claim 15, their combined efforts fail to teach the method further comprising: sensing deformation of the lumen wall of the gastrointestinal tract with the device for at least about 24 hours.  
However Litvack teaches an internal medical device (Abstract) wherein a protective layer does not begin degrading until after about 24-48 hours ([0069]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the system of Imran and Ben-David to protect for at least 48 hours as taught by Litvack so the deformation sensing may be measured for this time period as this creates a monitoring period in which data can be confidently assumed to be accurate.
Regarding Claim 21, while Imran and Ben-David teach the method of claim 15, their combined efforts fail to teach the method further comprising: sensing deformation of the lumen wall of the gastrointestinal tract with the device for at least about 12 hours.  
However Litvack teaches an internal medical device (Abstract) wherein a protective layer does not begin degrading until after about 24-48 hours ([0069] about 24 hours can be considered to correspond to about 12 hours). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the system of Imran and Ben-David to protect for at least 48 hours as taught by Litvack so the deformation sensing may be measured for this time period as this creates a monitoring period in which data can be confidently assumed to be accurate.
Regarding Claim 22, while Imran, Ben-David, and Litvack teach the method of claim 21, wherein sensing the deformation of the lumen wall comprises generating an electrical signal with the piezoelectric element (See Claim 15 Rejection).  
Regarding Claim 25, Imran and Ben-David teach the method of claim 15, their combined efforts fail to teach the method further comprising: sensing at least 10,000 expansions and/or contractions of the lumen wall of the gastrointestinal tract with the device.
However Litvack teaches an internal medical device (Abstract) wherein a protective layer does not begin degrading until after about 24-48 hours ([0069]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the system of Imran and Ben-David to protect for at least 48 hours as taught by Litvack so the deformation sensing may be measured for this time period as this creates a monitoring period in which data can be confidently assumed to be accurate. Furthermore, it would be obvious that one can judge a minimal monitoring time equivalently in minimal amount of contractions monitored. Due to an average contraction rate of a gastrointestinal tract is 3 per minute, if one were to convert 48 hours of monitoring contractions into a number, 48 hours of 3 contractions per minute would be 8,640. With this number in mind, it would be obvious routine experimentation to tweak this number to a desired value of 10,000 ["[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Ben-David and further in view of Litvack and further in view of Diana et al (US 2016/0235569) (“Diana”) and further in view of Keimel et al (US 2007/0255334) (“Keimel”).
Regarding Claim 23, while Imran, Ben-David, and Litvack teach the method of claim 21, further comprising: wirelessly transmitting a signal representing the deformation of the lumen wall to a receiver outside the mammal with a transmitter powered by the piezoelectric element.  
However Diana teaches an implantable medical device (Abstract) wherein piezoelectric elements may be configured to power the system components with energy harvested from the gastrointestinal tract ([0081]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further use the piezoelectric elements of Imran and Ben-David to harvest energy as taught by Diana as a way to reduce the need for reliance on a set battery component.
Yet their combined efforts fail to teach wirelessly transmitting a signal representing the deformation of the lumen wall to a receiver outside the mammal.
However Keimel teaches an implanted gastric monitoring device (Abstract) wherein the gastric activity is wirelessly transmitted to an external receiver ([0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to wirelessly transmit the gastric data of Imran and Ben-David as taught by Keimel as a means to ensure that a remote caregiver can begin devising a necessary treatment before physically meeting with a patient.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Ben-David and further in view of Litvack and further in view of Brynelsen et al (US 2011/0034760) (“Brynelsen”).
Regarding Claim 24, while Imran, Ben-David, and Litvack teach the method of claim 21, their combined efforts fail to teach the method further comprising:  38Attorney Docket No. MIT-19910US01 determining that the mammal has ingested a fluid based on the deformation of the lumen wall.  
	However Brynelsen teaches a gastric monitoring technique (Abstract) wherein a fluid ingestion technique will have unique characteristics as it passes through the stomach ([0128]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine whether the stomach contractions of Imran and Ben-David reflect fluid as taught by Brynelsen because Ben-David is attempting to evaluate gastroparesis (evaluates how quickly food is emptied). Thus Ben-David would benefit from determining when contractions are due to food (and thus exhibits gastroparesis relevant data) or not.

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Tian.
Regarding Claim 28, while Ben-David teaches a method (Abstract) comprising:
sensing, with a device disposed on a wall of a stomach of a mammal, ingestion of air by the mammal, the device comprising a piezoelectric element (Abstract, [0146]-[0150] stomach activity judged by sensors on stomach wall, [0155] mesh expanding framework for detecting Gastroparesis, [0156] where the sensors may be a piezoelectric electrode, [0029] sensing food ingestion and by sensing ingestion and stomach contractions, the components will also sense ingestion from air),
Ben-David fails to teach:
	The piezoelectric element disposed on a flexible substrate
However Tian teaches a piezoelectric system (Abstract), the piezoelectric system envisioned for use in a subject-implanted system ([0090]) comprising:
a flexible substrate ([0014], [0064] flexible substrate 102); and
a piezoelectric element disposed on the flexible substrate ([0075] piezoelectric element formed on substrate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the piezoelectric system of Ben-David with the teachings of Tian as the application of a known technique for configuring a piezoelectric system for implantation into a subject body (Tian) to a known system using implanted piezoelectric systems (Ben-David) ready for improvement to yield predictable results of standardizing how the system may be built.

Regarding Claim 29, while Ben-David teaches a method (Abstract) comprising:
sensing, with a device disposed on a wall of a stomach of a mammal, ingestion of liquid by the mammal, the device comprising a piezoelectric element ((Abstract, [0146]-[0150] stomach activity judged by sensors on stomach wall, [0155] mesh expanding framework for detecting Gastroparesis, [0156] where the sensors may be a piezoelectric electrode, [0029] sensing food ingestion and by sensing ingestion and stomach contractions, the components will also sense ingestion from liquid),
Ben-David fails to teach:
	The piezoelectric element disposed on a flexible substrate
However Tian teaches a piezoelectric system (Abstract), the piezoelectric system envisioned for use in a subject-implanted system ([0090]) comprising:
a flexible substrate ([0014], [0064] flexible substrate 102); and
a piezoelectric element disposed on the flexible substrate ([0075] piezoelectric element formed on substrate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the piezoelectric system of Ben-David with the teachings of Tian as the application of a known technique for configuring a piezoelectric system for implantation into a subject body (Tian) to a known system using implanted piezoelectric systems (Ben-David) ready for improvement to yield predictable results of standardizing how the system may be built.

Response to Arguments
Applicant’s amendments and arguments filed 1/07/2021 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s arguments filed 1/07/2021 with respect to the 35 USC 103 rejections related to claims 2, 10, and 15 have been fully considered and are persuasive. While Ben-David measures stomach deformation by piezoelectric elements, the system requires structure that expands to meet the majority of the stomach wall. While balloons for treatment are combined in Imran with a dissolvable capsule, the capsule encapsulating an expanding structure large enough to meet the majority of the stomach walls is not motivated in the prior art. 
The rejection(s) is/are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of:
Imran, Ben-David, Lesho, Omidi, and Lee for Claims 1, 26, and 27,
Imran, Ben-David, Lesho, and Schecter for Claim 10,
Imran and Ben-David for Claim 15,
While these are previously cited references, Examiner believes that modifying an intestinal monitor in a dissolvable capsule, wherein sensing occurs at intestinal walls, and the capsule provides monitoring of multiple parameters (Imran) and including additional sensing units for deformation of the wall to add greater utility to the capsule by measuring for an additional condition related to the stomach wall (Ben-David) would be obvious to one of ordinary skill in the art.
Applicant’s amendments and arguments filed 1/07/2021 with respect to the 35 USC 103 rejections related to claims 1 have been fully considered and are persuasive. The new limitations regarding the piezoelectric elements overcomes the prior art rejection of Ben-David, Tian, and Lesho. The rejection(s) is/are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ben-David, Tian, Lesho, Omidi, and Lee for Claim 1.
Applicant’s amendments and arguments filed 1/07/2021 with respect to the 35 USC 103 rejections related to claim 28 and 29 have been fully considered, and Examiner has amended the rejection to specifically cite a mesh framework embodiment of Ben-David, that would not fill the stomach with a balloon and thus enables the ingestion monitoring taught in Ben-David ([0029]). Thus, Claims 28 and 29 remain rejected in view of Ben-David and Tian.
	Consequently, claims 2-9, 11-14, and 16-25 remain rejected in view of their dependency on independent claims 1, 10, 15, and 26-29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793